Case: 12-50755       Document: 00512274331         Page: 1     Date Filed: 06/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 14, 2013
                                     No. 12-50755
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BORYS RAFAEL ALMENDAREZ-CHAPAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1746-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Borys Rafael Almendarez-Chapas appeals the 31-month sentence of
imprisonment imposed following his guilty plea to illegal reentry following
deportation. He contends that his within-guidelines sentence is greater than
necessary to satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a), and,
thus, it is substantively unreasonable.
       We review sentences for reasonableness, employing a deferential abuse-of-
discretion standard, and we presume that a sentence within a properly

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50755     Document: 00512274331     Page: 2   Date Filed: 06/14/2013

                                  No. 12-50755

calculated guidelines range is reasonable. Gall v. United States, 552 U.S. 38, 49-
50 (2007); United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th Cir.
2008). The district court considered Almendarez-Chapas’s arguments, the facts
of the case, and the appropriate statutory sentencing factors and guidelines
before concluding that a within-guidelines sentence was appropriate. That
determination is owed deference, and Almendarez-Chapas’s disagreement with
the district court’s assessment of those factors is insufficient to rebut the
presumption that the sentence is reasonable. See Campos-Maldonado, 531 F.3d
at 338-39. Additionally, Almendarez-Chapas’s disagreement with United States
v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009), provides no basis for relief. See
United States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002) (stating that
one panel of this court may not overrule the decision of another panel absent an
en banc or superseding Supreme Court decision).
      AFFIRMED.




                                        2